 



EXHIBIT 10.8

SERVICE AGREEMENT

FOR TOLL SCHEDULE MN365

     This Service Agreement (“Service Agreement”) is made and entered into this
29th day of June, 2005, by and between Maritimes & Northeast Pipeline Limited
Partnership (herein called “Pipeline”) and Anadarko Canada LNG Marketing, Corp.
(herein called “Customer”, whether one or more),

W I T N E S S E T H:

     WHEREAS, Customer has requested and Pipeline has agreed to transport
quantities of gas that are delivered by Customer or Customer’s agent to Pipeline
pursuant to the terms of this Service Agreement.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the parties do covenant and agree as
follows:

ARTICLE I
SCOPE OF AGREEMENT

     Capitalized terms herein not otherwise defined shall have the meaning
attributed thereto in Pipeline’s Toll Schedule MN365, the GT&C of Pipeline’s
Tariff on file with the National Energy Board and that Precedent Agreement dated
June 29, 2005 between Pipeline and Customer.

     Subject to the terms, conditions and limitations hereof, of Pipeline’s Toll
Schedule MN365, and of the GT&C, transportation service hereunder will be firm
and Pipeline agrees to deliver for Customer’s account quantities of natural gas
up to the following quantity:

     Maximum Daily Transportation Quantity (MDTQ) = 857,444 GJ

     Notwithstanding the foregoing, commencing on the Initial Commencement Date,
as that term is defined in the Precedent Agreement, the MDTQ shall be a quantity
equal to the Initial MDTQ, as determined pursuant to the terms of Paragraph 5 of
the Precedent Agreement. From and after the Service Commencement Date, as that
term is defined in the Precedent Agreement, this paragraph shall be of no
further force or effect and the MDTQ shall be as set forth in the immediately
preceding paragraph.

     Pipeline will receive for Customer’s account for transportation hereunder
daily quantities of gas up to Customer’s MDTQ, plus Fuel Retainage Quantity, at
Point(s) of Receipt as specified in Article IV herein. Pipeline will transport
and deliver for Customer’s account such daily quantities tendered up to such
Customer’s MDTQ at Point(s) of Delivery as specified in Article IV herein.



--------------------------------------------------------------------------------



 



- 2 -

     On any given Day, Pipeline shall not be obligated to, but may at its sole
discretion, receive at Point(s) of Receipt quantities of gas in excess of
Pipeline’s Maximum Daily Receipt Obligation (MDRO), plus Fuel Retainage
Quantity, but shall not be obligated to receive in the aggregate at all Points
of Receipt on any Day a quantity of gas in excess of the applicable MDTQ, plus
Fuel Retainage Quantity. On any given Day, Pipeline shall not be obligated to,
but may at its sole discretion, deliver at Point(s) of Delivery quantities of
gas in excess of Pipeline’s Maximum Daily Delivery Obligation (MDDO), but shall
not be obligated to deliver in the aggregate at all Points of Delivery on any
Day a quantity of gas in excess of the applicable MDTQ.

ARTICLE II
TERM OF AGREEMENT

     This Service Agreement shall become effective as of the date set forth
hereinabove. Service under this Service Agreement shall commence on the earlier
of the Initial Commencement Date or the Service Commencement Date, as such terms
are defined in the Precedent Agreement, and shall become effective as of the
date set forth hereinabove and shall continue in effect for a term of twenty
(20) years from the Service Commencement Date (“Primary Term”) and shall remain
in force from year to year thereafter unless terminated by either party by
written notice at least two years prior to the end of the Primary Term or any
successive term thereafter.

     Customer agrees that Pipeline may terminate this Service Agreement at any
time subject to the provisions of Articles 4 and 16 of the GT&C and such
provisions are incorporated herein by reference. If the Precedent Agreement
terminates for a reason other than pursuant to Paragraph 10(G) thereof, then
upon such termination, this Service Agreement shall promptly terminate and have
no further force or effect .

     Any portions of this Service Agreement necessary to correct or cash-out
imbalances or to make payment under this Service Agreement as required by the
GT&C will survive the other parts of this Service Agreement until such time as
such balancing or payment has been accomplished. To the extent that Customer
desires to terminate this Service Agreement and Pipeline agrees to such
termination, Pipeline will collect as part of the exit fee all (or such lesser
portion as Pipeline agrees to) of the capacity Reservation Charges and
surcharges otherwise recoverable by Pipeline from Customer for the balance of
the contractual term, absent such early termination.

ARTICLE III
TOLL SCHEDULE

     For the entire period when this Service Agreement is in effect, this
Service Agreement will be subject to all provisions of Toll Schedule MN365 and
the GT&C of Pipeline’s Tariff on file with the National Energy Board, all of
which are by this reference made a part hereof.

     Customer agrees to and will pay Pipeline all Reservation, Usage and other
charges and fees provided for in Toll Schedule MN365, as effective from time to
time, for service under this Service Agreement, provided that from the earlier
of (i) the Initial



--------------------------------------------------------------------------------



 



- 3 -

Commencement Date, or (ii) the Service Commencement Date and continuing for a
period of ninety (90) days the tolls paid by Customer will be applied only to
quantities actually flowed under this Service Agreement and not to the MDTQ
under this Service Agreement; provided further, that Customer shall have a
minimum payment obligation during this ninety (90) day period of twenty-five
percent (25%) of the MDTQ multiplied by the MN365 Reservation Charge.

     Customer agrees that Pipeline shall have the unilateral right to file with
the appropriate regulatory authority and make changes effective in: (i) the
tolls and charges applicable to service pursuant to Pipeline’s Toll
Schedule MN365 and under the Tariff; (ii) Pipeline’s Toll Schedule MN365; and/or
(iii) any provision of the GT&C under the Tariff. Customer shall have the right
to intervene and protest any such filing.

ARTICLE IV
POINT(S) OF RECEIPT AND DELIVERY

     The Point(s) of Receipt and Point(s) of Delivery at which Pipeline shall
receive and deliver gas, respectively, shall be specified in Exhibits A and B of
this effective Service Agreement.

     Exhibits A and B are hereby incorporated as part of this Service Agreement
for all intents and purposes as if fully copied and set forth herein at length.

ARTICLE V
QUALITY

     All natural gas tendered to Pipeline for Customer’s account shall conform
to the quality specifications set forth in Article 12 of Pipeline’s GT&C.
Customer agrees that if Customer tenders gas for service hereunder and Pipeline
accepts such gas which does not comply with Pipeline’s quality specifications,
Customer will pay all costs associated with processing of such gas as necessary
to comply with such quality specifications.



--------------------------------------------------------------------------------



 



- 4 -

ARTICLE VI
ADDRESSES

     Except as herein otherwise provided or as provided in the GT&C, any notice,
request, demand, statement, invoice or payment provided for in this Service
Agreement, or any notice which any party desires to give to the other, must be
in writing and will be considered as duly delivered when mailed by registered,
certified, or regular mail to the post office address of the parties hereto, as
the case may be, as follows:

             
 
  (a)   Pipeline:   Maritimes & Northeast Pipeline Limited Partnership
 
          Suite 1600, 1801 Hollis Street
 
          Halifax, Nova Scotia
 
          B3J 3N4
 
          Attn: President
 
           
 
          Facsimile: (902) 423-7422
 
           
 
  (b)   Customer:   Anadarko Canada LNG Marketing, Corp.
 
          c/o Anadarko Petroleum Corporation
 
          1201 Lake Robbins Drive
 
          The Woodlands, Texas 77380
 
          Attn: Manager, Commercial Development
 
          Facsimile: (832) 636-8263
 
           
 
          Anadarko Canada LNG Marketing, Corp.
 
          c/o Anadarko Petroleum Corporation
 
          1201 Lake Robbins Drive
 
          The Woodlands, Texas 77380
 
          Attn: Gas Marketing Operations Manager
 
          Facsimile: (832) 636-7215

or such other address as either party designates by formal written notice.

ARTICLE VII
ASSIGNMENTS

     Any Company which succeeds by purchase, merger, or consolidation to the
properties, substantially or in entirety, of Customer or of Pipeline will be
entitled to the rights and will be subject to the obligations of its predecessor
in title under this Service Agreement. Either Customer or Pipeline may assign or
pledge this Service Agreement under the provisions of any mortgage, deed of
trust, indenture, bank credit agreement, assignment, receivable sale, or similar
instrument which it has executed or may execute hereafter. Except as set forth
above, neither Customer nor Pipeline shall assign this Service Agreement or any
of its rights hereunder without the prior written consent of the other party;
provided, however, that neither Customer nor Pipeline shall be released from its
obligations hereunder without the consent of the other. In addition, Customer
may assign its rights to capacity pursuant to Article 9 of the GT&C.



--------------------------------------------------------------------------------



 



- 5 -

ARTICLE VIII
AGENCY ARRANGEMENT

     Customer shall have the right to designate an agent or person to provide
nomination and scheduling information, to receive invoices and make payments and
to take actions necessary to release capacity and handle imbalance resolutions
for Customer on Customer’s behalf. The agent may be the same as used for similar
purposes with respect to transportation on Maritimes & Northeast Pipeline,
L.L.C. or other third party pipeline. Customer must provide Pipeline with ten
(10) Business Days’ advance written notice of its agent and the effective date
after which Pipeline is to act in accordance with the direction of the agent.
Pipeline shall be entitled to rely on the representations, actions, and other
directions of the agent on behalf of Customer and will be fully protected in
relying upon such agent. Customer indemnifies and holds Pipeline harmless with
respect to actions taken by Pipeline in reliance on Customer’s agent.

ARTICLE IX
NONRECOURSE OBLIGATION OF
LIMITED PARTNERSHIP,
GENERAL PARTNER AND OPERATOR

     Customer acknowledges and agrees that: (a) Pipeline is a New Brunswick
limited partnership; (b) Customer shall have no recourse against any partner of
Pipeline or against Maritimes & Northeast Pipeline, L.L.C. or a member thereof
with respect to Pipeline’s obligations under this Service Agreement and that its
sole recourse shall be against the assets and revenues of Pipeline, irrespective
of any failure to comply with applicable law or any provision of this Service
Agreement; (c) no claim shall be made against any partner of Pipeline or against
Maritimes & Northeast Pipeline, L.L.C. or a member thereof under or in
connection with this Service Agreement; (d) no claims shall be made against the
Operator, its officers, employees, and agents, under or in connection with this
Service Agreement and the performance of its duties as Operator (provided that
this shall not bar claims resulting from the gross negligence, undue
discrimination or willful misconduct of the Operator) and Customer shall provide
the Operator with a waiver of subrogation of Customer’s insurance company for
all such claims; and (e) this representation is made expressly for the benefit
of the partners in Pipeline, the General Partner, Operator, Maritimes &
Northeast Pipeline, L.L.C. and its members.

ARTICLE X
INTERPRETATION

     The parties hereto agree that the interpretation and performance of this
Service Agreement must be in accordance with the laws of the Province of New
Brunswick without recourse to the law governing conflict of laws.

     This Service Agreement and the obligations of the parties are subject to
all present and future valid laws with respect to the subject matter, Provincial
and Federal,



--------------------------------------------------------------------------------



 



- 6 -

and to all valid present and future orders, rules, and regulations of duly
constituted authorities having jurisdiction.

ARTICLE XI
CANCELLATION OF PRIOR CONTRACT(S)

Not applicable.

     IN WITNESS WHEREOF, the parties hereto have caused this Service Agreement
to be executed by their respective duly authorized officers and attested by
their respective Secretaries or Assistant Secretaries, the day and year first
above written.

                      MARITIMES & NORTHEAST PIPELINE LIMITED PARTNERSHIP
By its General Partner,
MARITIMES & NORTHEAST PIPELINE MANAGEMENT LTD.

 
           
Witness:
  /s/ Randy Pelletier   By:   /s/ Douglas P. Bloom
 
           
 
                    Anadarko Canada LNG Marketing, Corp.
 
           
Witness:
  /s/ Charlene Ripley   By:        /s/ James R. Larson
 
           



--------------------------------------------------------------------------------



 



EXHIBIT A

to

SERVICE AGREEMENT UNDER
TOLL SCHEDULE MN365
BETWEEN
MARITIMES & NORTHEAST PIPELINE LIMITED PARTNERSHIP
AND

ANADARKO CANADA LNG MARKETING, CORP.(“CUSTOMER”)

DATED June 29, 2005

FIRM RECEIPT POINTS

          RECEIPT
POINT   MDRO   RECEIPT PRESSURE
LIMITATIONS           (plus applicable fuel
retainage quantities)        

Bear Head in Richmond County, Nova Scotia
                                                  857,444 GJ/d



*   This Exhibit A shall become effective on the Service Commencement Date. If
the Initial Commencement Date is earlier than the Service Commencement Date,
then for the period of time between the Initial Commencement Date and the
Service Commencement Date, the applicable MDRO shall equal the MDTQ which shall
be determined in accordance with Article I of this Agreement.

Signed for Identification

        Pipeline: /s/ Douglas P. Bloom     Customer:  /s/ James R. Larson  
Supersedes Exhibit A Dated    



--------------------------------------------------------------------------------



 



EXHIBIT B

to

SERVICE AGREEMENT UNDER
TOLL SCHEDULE MN365
BETWEEN
MARITIMES & NORTHEAST PIPELINE LIMITED PARTNERSHIP
AND

ANADARKO CANADA LNG MARKETING, CORP. (“CUSTOMER”)

DATED June 29, 2005

FIRM DELIVERY POINTS

             
 
  DELIVERY       DELIVERY PRESSURE
 
  POINT   MDDO   LIMITATIONS
 
           
 
           
 
  Halifax   96,854GJ/d    
 
           
 
  Moncton   22,789GJ/d    
 
           
 
  St. Stephen, New Brunswick   737,801GJ/d    



 

*   This Exhibit B shall become effective on the Service Commencement Date. If
the Initial Commencement Date is earlier than the Service Commencement Date,
then for the period of time between the Initial Commencement Date and the
Service Commencement Date, the Primary Points of Delivery and applicable MDDOs
shall be governed by a separate Exhibit B to which Pipeline and Customer have
mutually agreed.

        Signed for Identification Dated     Pipeline: /s/ Douglas P. Bloom    
Customer:  /s/ James R. Larson   Supersedes Exhibit B Dated    